Order entered September 12, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00950-CV

                IN THE INTEREST OF D.S.B. AND K.A.B., CHILDREN

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 13-11214

                                         ORDER
       Before the Court is the September 10, 2014 motion of Kim Allen, Official Court Reporter

for the 301st Judicial District Court of Dallas County, Texas, requesting a forty-five day

extension of time to file the reporter’s record. We GRANT the motion to the extent that the

reporter’s record shall be filed on or before Monday, OCTOBER 13, 2014. See TEX. R. APP.

P. 35.3(c).


                                                    /s/   ADA BROWN
                                                          JUSTICE